DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin WO 2015/126321A1

Regarding claim 1, Lin teaches a transducer (Fig 5, transducer 500, [052]) comprising an active element of rectangular shape or substantially rectangular shape (Fig 5, active element 502, [052]), 
electroded (two electrodes 506 faces and its opposite face, [052]) on two opposite faces and poled across the electrode faces (Fig 5 shows P is poling direction), wherein the active element is set either in half-wavelength (Paragraph 53 teaches the active material takes plate in half-wavelength resonant mode), and
 wherein an acoustic beam is generated in a direction which is orthogonal to the resonating direction (Paragraph 53 teaches the direction of the generated acoustic beam is orthogonal to the excited transverse width direction).
Regarding claim 2, Lin teaches a transducer (Fig 6, transducer, [054]) comprising a longitudinal-mode active element of rectangular shape or substantially rectangular shape (Fig 6, [54]), 
electroded on two opposite faces and poled across the electrode faces (top surface 600 and its opposite of active element 602 are the electrode faces, [54]), wherein the active element is set in half-wavelength resonance mode such that the resonating directions are 
 wherein an acoustic beam is generated along a longitudinal poling direction which is orthogonal to said resonating direction (Paragraph 53 teaches the direction of the generated acoustic beam is orthogonal to the excited transverse width direction).
Regarding claim 4, Lin teaches a transducer of claim 1, wherein the active element is comprised of a plurality of active materials connected in one of a parallel, series, part-parallel or part-series electrical configuration (Paragraph 20 teaches active element includes either a single piece of active material or a plurality of active materials of identical or comparable dimensions and cut, of either rectangular shape or appropriately tapered profile in at least one dimension, which are electrically couple in one of parallel, series, part-parallel or part-series configuration).
Regarding claim 6, Lin teaches a transducer of claim 1, wherein the active element comprises compositions and cuts of piezoelectric single crystals which possess transverse piezoelectric properties of d31 (or d32) > 400 pC/N and k k31 (or k32) > 0.60 in at least one of the transverse directions, wherein d31 and d32 are the associated transverse piezoelectric strain coefficients, and k31 and k32 are the associated electromechanical coupling factors (see paragraph 56, claim 18).
Regarding claim 7, Lin teaches a transducer of claim 6, wherein the active element is comprised of cuts of relaxor based ferroelectric or piezoelectric single crystals of binary, ternary, and higher-order solid solutions of one or more of Pb(Zn1/3 Nb2/3)03, Pb(Mg1/3 Nb2/3)03, Pb(In ½ Nb 1/2)03, Pb(Sc ½ Nb 1/2)03,Pb(Fe ½ Nb 1/2)03, Pb(Yb ½ Nb 1/2)03, Pb(Lu ½ Nb 1/2)03, Pb(Mn ½ Nb 1/2)03, PbZr03 and PbTi03, including their modified and/or doped derivatives (see paragraphs 27, 57, claim 13).
Regarding claim 8, Lin teaches a transducer of claim 6, wherein the active element is comprised of a [001]3-poled single crystal of [1-10]1x [110]2x [001]3 cut (see paragraph 59, table 2), where [001]3 is the longitudinal direction, and [1-10]1 and [110]2 are the two lateral or transverse directions (see paragraphs 8, 58-61).
Regarding claim 9, Lin teaches a transducer of claim 1, wherein the active element is comprised of compositions of textured polycrystalline ceramics which possess 31 (or d32) > 400 pC/N and k31 (or k32) > 0.60 in at least one of the transverse directions, wherein d31 and d32 are the associated transverse piezoelectric strain coefficients, and k31 and k32 are the associated electromechanical coupling factors (see paragraphs 26, 71).
Regarding claim 10, Lin teaches a transducer of claim 1, wherein the active element comprises modified compositions of piezoelectric single crystal or textured polycrystalline piezoelectric ceramics which possess transverse piezoelectric properties of d3i (or d32) > 400 pC/N and k31 (or k32) > 0.60 in at least one of the transverse directions,
wherein d31 and d32 are the associated transverse piezoelectric strain coefficients, and k31 and k32 are the associated electromechanical coupling factors (see paragraph 71, claim 12).
Regarding claim 11, Lin teaches a transducer of claim 1, further comprising an intermediate mass bonded in between active materials (the transducer includes a backing element bonded onto the face opposite to the acoustic wave emitting face of the active element, the backing element may be one of a heavy tail mass, see paragraphs 22, 55).
Regarding claim 12, Lin teaches a transducer of claim 1, further comprising a tail mass bonded onto the face opposite to the acoustic wave emitting face of the active element (a backing element bonded onto the face opposite to the acoustic wave emitting face of the active element, see paragraphs 22, 52).
Regarding claim 13, Lin teaches a transducer of claim 1, wherein the transducer is a direct-drive, piston-less design (see paragraphs 23, 83, claim 8).
Regarding claim 14, Lin teaches a transducer of claim 1, further comprising a head mass of either a rigid or flexural type (see paragraph 81, claim 9).
Regarding claim 15, Lin teaches a transducer of claim 1 further comprising at least one matching layer attached to the acoustic wave emitting face of the active element (see paragraph 24, claim 10).
Regarding claim 16, Lin teaches a transducer of claim 15 further comprising at least one lens layer provided on top of a matching layer to suit a desired application (paragraph 25, claim 11).
Regarding claim 17, Lin teaches a transducer of claim 1 claim 1, that operates in a combined or multi-resonance mode ([16] teaches dual or triple frequency modes of 
Regarding claim 18, Lin teaches a transducer of claim1, that operates in a coupled mode (paragraphs 77-78 teach operate in a broadband coupled mode between a suitable transverse width mode and the longitudinal mode by designing them to have sufficiently close resonant frequencies, claim 33).
Regarding claim 19, Lin teaches a transducer of claim 1, used for at least one of sound/ultrasound generation, transmission and reception (See paragraphs 51, 88, claim 
34).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin WO 2015/126321A1 in view of Adachi 2010/0237743

Regarding claim 3, Lin teaches a transducer Fig 5, transducer 500, [052]) comprising an active element of rectangular shape or substantially rectangular shape (Fig 5, active element 502, [052]), 
electroded (two electrodes 506 faces and its opposite face, [052]) on two opposite faces and poled across the electrode faces (Fig 5 shows P is poling direction),
wherein the active element is set either in half-wavelength (Paragraph 53 teaches the active material takes plate in half-wavelength resonant mode) wherein an acoustic beam is generated in a direction that is orthogonal to the resonating direction ([053] teaches the direction of the generated acoustic beam is orthogonal to the excited transverse width direction).
Lin does not teach that the resonating directions are along crossed body-diagonal directions. 
Adachi teaches resonance mode such that the resonating directions are along crossed body-diagonal directions (Fig 1, Abstract discloses a transducer having a .
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin WO 2015/126321A1

Regarding claim 5, Lin teaches active element (Fig 5, 502).  Lin does not teach wherein corners of the active element are chamfered, filleted or shaped with curvature to promote a diagonal resonance (DR) mode. However, having the corners of the active element are chamfered, filleted or shaped with curvature to promote a diagonal resonance (DR) mode as defined in claim 5 was just a matter of design choice.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-14 of U.S. Patent 10,315,223B2.  Although the
conflicting claims are not identical, they are not patentably distinct from each other
because claims 1-14 of U.S. Patent 10,315,223B2 are clearly anticipated or similar
in scope to the rejected claims 1-19 of the U.S. Patent. Applicant 16/624445 with only obvious wording variations.
Instant App 16624445
U.S. Patent 10,315,223B2
Claim 1.  A transducer comprising an active element of rectangular shape or substantially rectangular shape, electroded on two opposite faces and poled across the electrode faces, wherein the active element is set either in half-wavelength or quarter-wavelength resonance mode such that the resonating directions are along crossed face-diagonal directions or substantially crossed face-diagonal directions of an external face of the active element, 
and wherein an acoustic beam is generated in a direction which is orthogonal or at an acute angle to said resonating direction.

Claim 1.  A transducer used for sound and ultrasound generation and reception, comprising: an active element electroded on two opposite faces and poled across the electroded faces,
 wherein when the active element is set in resonance in a transverse width direction, an acoustic beam is generated in either the poling direction or the other transverse direction, both being orthogonal to the resonating transverse width direction. 
Claim 3. The transducer of claim 2, wherein the active material is excited in half-
Claim 4.  A transducer of claim 1, wherein the active element is comprised of a plurality of active materials connected in one of a parallel, series, part-parallel or part-series electrical configuration.

Claim 2. The transducer of claim 1, wherein the active element comprises a single piece of active material or a plurality of active materials of identical or comparable dimensions and cut, wherein said cut is either rectangular shape or tapered profile in at least one dimension,
 and wherein said plurality of active materials are electrically coupled in one of a parallel, series, part-parallel, or part-series configuration. 

Claim 11.  A transducer of claim 1, further comprising an intermediate mass bonded in between active materials.
Claim 12.  A transducer of claim l, further comprising a tail mass bonded onto the face opposite to the acoustic wave emitting face of the active element.

 Claim 4. The transducer of claim 2, further comprising a backing element bonded onto the face opposite to the acoustic wave emitting face of the active element, wherein the backing element comprises one of a heavy tail mass or a soft and high-damping backing material to suit a desired application. 


Claim 13.  A transducer of claim l, wherein the transducer is a direct-drive, piston-less design.

 Claim 5. The transducer of claim 2, wherein the transducer comprises a direct-drive, piston-less design. 

Claim 14.  A transducer of claim 1, further comprising a head mass of either a rigid or flexural type.
Claim 15.  A transducer of claim 1 further comprising at least one matching layer attached to the acoustic wave emitting face of the active element.
Claim 16.  A transducer of claim 15 further comprising at least one lens layer provided on top of a matching layer to suit a desired application.

 Claim 6.  The transducer of claim 2, further comprising one or more of a head mass, a matching layer and/or a lens layer to suit a desired application. 
Claim 11. The device of claim 9, wherein each transducer further comprises a direct-drive piston-less design or one or more of a head mass, a matching layer and a lens layer to suit a desired application. 

Claim 7. A transducer of claim 6, wherein the active element is comprised of cuts of relaxor based ferroelectric or piezoelectric single crystals of binary, ternary, and higher-order solid solutions of one or more of 
Pb(Zn1/3 Nb2/3)03, Pb(Mg1/3 Nb2/3)03, Pb(In ½ Nb 1/2)03, Pb(Sc ½ Nb 1/2)03,Pb(Fe ½ Nb 1/2)03, Pb(Yb ½ Nb 1/2)03, Pb(Lu ½ Nb 1/2)03, Pb(Mn ½ Nb 1/2)03, PbZr03 and PbTi03, including their modified and/or doped derivatives.

 Claim 7. The transducer of claim 2, wherein the active element comprises one of suitably cut and poled piezoelectric single crystal or textured piezoelectric ceramics, of which the single crystals comprising one of binary, ternary, and higher-order solid solutions of one or more of Pb(Zn.sub.1/3Nb.sub.2/3)O.sub.3, Pb(Mg.sub.1/3Nb.sub.2/3)O.sub.3, Pb(In.sub.1/2Nb.sub.1/2)O.sub.3, Pb(Sc.sub.1/2Nb.sub.1/2)O.sub.3, Pb(Fe.sub.1/2Nb.sub.1/2)O.sub.3, 

Claim 17.  A transducer of claim 1 claim 1, that operates in a combined or multi-resonance mode.

 Claim 12. The device of claim 9, wherein the array of transducers operate in dual or multi-frequency mode, wherein at least one of the operating modes is the transverse width mode. 

Claim 18, A transducer of claim 1 that operates in a coupled mode.
Claim 13. The device of claim 9, wherein the array of transducers operate in a broadband multi-frequency mode comprising coupled mode or a mixture of uncoupled and coupled modes, wherein at least one of the uncoupled modes or one of the constituting fundamental modes of the coupled mode is the transverse width mode. 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653